UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2012 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 0-16005 22-2328609 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) (973) 265-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events. Unigene Laboratories, Inc. today announced that the Special Meeting of Shareholders in Lieu of the 2012 Annual Shareholder meeting scheduled for January 15, 2013 in Chicago has been postponed until further notice, pending the completion of the financial statement restatements covering the periods ended March 31, 2010 through June 30, 2012, as previously announced onNovember 27, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIGENE LABORATORIES, INC. /s/ Ashleigh Palmer Chief Executive Officer Date:December 19, 2012
